EXHIBIT 10.24

 

Pitt Ref: #0057392

CORPORATE RESEARCH AGREEMENT

 

THIS AGREEMENT is entered into as of the 1. day of August, 2017 (the “Effective
Date”), by and between RENOVACARE INC., a corporation organized under the laws
of the State of New York, and having an office at 430 Park Avenue, Suite 702 New
York, NY 10022 (the “Company”), and the UNIVERSITY OF PITTSBURGH – OF THE
COMMONWEALTH SYSTEM OF HIGHER EDUCATION, a non-profit, state-related educational
institution incorporated under the laws of the Commonwealth of Pennsylvania and
having an office at Office of Research, 123 University Place, Pittsburgh,
Pennsylvania 15213 (the “University”).

 

WHEREAS, Company desires to fund the University’s research, and the University
agrees to perform such research with Company’s funding.

 

WHEREAS, Dr. Jorg Gerlach in the University’s McGowan Institute for Regenerative
Medicine shall be the University’s principal investigator in conducting the
research for Company (the “Principal Investigator”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties agree as follows:

 



1.

Scope of Work.

 

 

 

1.2 University agrees to use its reasonable efforts to perform academic research
funded by Company in accordance with the Statement of Work as set out in Exhibit
A as attached hereto and made a part hereof (the “Project”).

 

 

 

 

1.2 University shall perform the Project in accordance with academic standards
and all laws and regulations that apply to such standards. Company recognizes
that the University will not conduct the Project in accordance with U.S. Food
and Drug Administration Good Laboratory Practice regulatory standards (“GLP”),
and Company understand and agrees that any Project results generated may not be
used by Company for any filings that require a certification of GLP compliance.

 

 

 

2.

Term. The parties shall perform their respective obligations for the Project
commencing with the Effective Date of this Agreement and terminating May 31,
2018 (the “Term”).



 



  1

   



 



3.

Payment.

 

 

 

3.1

Company agrees to pay to University the aggregate amount of One Hundred Seventy
One Thousand Five Hundred Nighty Five Dollars ($171,595.00) for University’s
performance of the Project, as provided in the cost‑reimbursable budget attached
hereto as Exhibit B (the “Budget”). Such payments shall be made in accordance
with the following schedule and shall clearly identify the Principal
Investigator and the Project:

 

 

 

 

 

(a) Twenty-five percent (25%) upon execution of this Agreement.

 

 

 

 

 

 

(b) Twenty-five percent (25%) within three (3) months of the Effective Date.

 

 

 

 

 

 

(c) Twenty-five percent (25%) within six (6) months of the Effective Date.

 

 

 

 

 

 

(d) Twenty-five percent (25%) upon completion of the Project.



 



 

3.2 If, at any time during the Term, expenditures are expected to exceed the
total Budget, the University may request additional funds from Company, which
Company may elect to provide at its discretion. In the event that Company elects
not to provide additional funds, Company shall have no rights with regard to
Project research which is not funded by Company.

 

 

 

 

3.3 The University may reasonably reallocate funds within categories of the
Budget to meet the primary objectives of the Project. In the event that the
Project is completed and there are funds remaining in the Budget, such
unexpended funds shall be refunded to Company upon submission of the
University’s final financial statement.



 



4.

Materials Provided.

 

 

 

4.1 All materials provided for the Project under this Agreement (the
“Materials”) shall be listed on Exhibit C, which shall include the name and
amount of the Materials, and the party providing such Materials (the
“Provider”). If no Materials are being provided, Exhibit C shall indicate
“none.”

 

 

 

 

4.2 All Materials shall remain the property of the Provider and will be used by
the receiving party (the “Recipient”) solely for the Project. The Materials will
be returned to the Provider or destroyed by the Recipient, as requested by
Provider, at the end of the Term of this Agreement or upon early termination of
this Agreement.

 

 

 

 

4.3 The Materials shall be used with prudence and appropriate caution in any
experimental work. THE MATERIALS ARE PROVIDED WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. Recipient agrees to defend and indemnify the Provider, its
trustees, officers, employees and agents from any and all claims and damages in
any way arising from the acquisition, use, storage or disposal of the Materials
by Recipient, unless such claim is solely due to negligence on the part of the
Provider.

 

 

 

 

4.4 Subject to the University limitations set forth in Section 1.2, the
Materials will be used in compliance with all applicable statutes and
regulations, including the National Institutes of Health guidelines on the use
of animals and recombinant DNA. The Materials may not be used for in vivo
testing in human subjects. Materials derived from human donors may not be
transferred with any individual donor-identifying information.



 



  2

   



 



 

4.5 No option, license, or conveyance of rights, express or implied, is granted
by one party to the other party in connection with any Materials provided under
this Agreement, except the right to use the Materials strictly in accordance
with the terms of this Agreement.



 

5. Ownership of Equipment. Title to any equipment or supplies purchased or
manufactured in the performance of the Project funded under this Agreement shall
vest in the University upon acquisition.

 

 

6. Principal Investigator. If, for any reason, the Principal Investigator is
unable to continue to serve as Principal Investigator, the University shall be
entitled to designate another faculty member who is acceptable to Company to
serve as Principal Investigator of the Project. If a substitute Principal
Investigator has not been designated within sixty (60) days after the original
Principal Investigator ceases his or her services under this Agreement, either
party may terminate this Agreement upon written notice thereof to the other
party, subject to the provisions of Section 10, Termination.

 

 

7. Independent Contractor.

 



 

7.1 University is an independent contractor of Company. Company agrees, warrants
and represents to University that Company will not attempt at any time to
exercise any significant degree of control over the University’s research
efforts in connection with this Agreement.

 

 

 

 

7.2 Nothing in this Agreement shall be construed to create a partnership or
joint venture between University and Company, nor shall either party’s
employees, servants, agents or representatives be considered the employees,
servants, agents or representatives of the other. Neither party shall have any
express or implied right or authority to assume or create any obligation on
behalf of, or in the name of, the other party; or to bind the other party to any
contract, agreement or undertaking with any third party.

 

 

 

 

7.3 University shall withhold and pay all statutory payroll taxes and provide
any and all employment related insurances, including Workers’ Compensation and
Employer’s Liability, for its employees involved in the Project.



 



8.

Reports and Records.

 

 

 

8.1 The University shall provide Company with periodic progress reports on the
Project, as specified in the Statement of Work attached hereto as Exhibit A.

 

 

 

 

8.2 University shall provide Company with a final written report upon completion
of the Project or upon earlier termination of this Agreement.



 



  3

   



 



 

8.3 University shall, at mutually agreed upon times, meet with Company’s
representatives to discuss Project results and reports.

 

 

 

 

8.4 Company agrees to maintain such reports in confidence pending the Principal
Investigator’s publication or presentation of the Project results in accordance
with Section 15, Publication, below. If, following termination of the Agreement,
the Principal Investigator does not publish any results of the Project, the
University shall promptly inform Company in writing that Company is released
from its obligation of confidentiality regarding the reports.

 

 

 

9.

Intellectual Property Rights.

 

 

 

 

9.1 Ownership of inventions and/or discoveries developed under this Agreement
shall follow inventorship under U.S. Patent law:



 



 

(a) University shall own all rights, title and interest in and to inventions
and/or discoveries developed solely by University employees, students or agents
under this Agreement, except that the Company shall retain a worldwide,
irrevocable, non-exclusive, royalty-free right to use such inventions and/or
discoveries developed under this Agreement for non-commercial, internal research
activities. The University shall disclose such inventions and/or discoveries to
Company in writing before the end of the Term of this Agreement.

 

 

 

 

(b) University and Company shall jointly own inventions and/or discoveries
developed by employees of both parties. Company shall have a right of first
offer to license the University’s interest in such inventions and/or discoveries
in accordance with the provisions of this Section 9.

 

 

 

 

(c) Company shall own all rights, title and interest in and to inventions and/or
discoveries, whether patentable, copyrightable or otherwise, developed solely by
Company’s employees or agents, except that the University shall retain a
worldwide, irrevocable, non-exclusive, royalty-free right to use such inventions
and/or discoveries developed under this Agreement for non-commercial educational
and research activities. Company shall disclose such inventions and/or
discoveries to University in writing before the end of the Term of this
Agreement.



 



 

9.2 During the Term of this Agreement, subject to Public Law 96‑517 (codified in
35 U.S.C. §200‑212 and implemented in 37 C.F.R. 401) and to the terms of this
Agreement, the University grants to Company a right of first offer to an
exclusive royalty-bearing license to inventions and/or discoveries developed by
the University’s faculty, staff, students and employees as a result of work on
the Project. Such right of first offer shall remain in effect for ninety (90)
days after the date of disclosure to Company. If Company has not notified
University in writing of its desire to enter into license negotiations within
such ninety (90) day period, University shall have the right, but not the
obligation, to license such rights to a third party. The right of first offer
granted to Company hereunder shall not apply to University patents or patent
applications issued or filed before the Effective Date of this Agreement.



 



  4

   



 



 

9.3 Should Company notify University of its desire to enter into license
negotiations in accordance with Section 9.2 hereof, the University shall provide
Company with a license agreement which shall include the following:



 



 

(a) Company shall pay to University an execution fee, annual maintenance
payments/minimum royalties, milestones payments (where applicable) and
reasonable royalty rates;

 

 

 

 

(b) University shall have a royalty-free, non-exclusive license to use
inventions and/or discoveries for non-commercial education and research
purposes;

 

 

 

 

(c) Company shall reimburse the University for all patent prosecution and
maintenance costs;

 

 

 

 

(d) License agreement must be finalized and fully executed within ninety (90)
days;

 

 

 

 

(e) Such other reasonable terms and conditions as agreed upon by the parties.



 



 

9.4 Should a mutually acceptable license agreement not be executed and delivered
within ninety (90) days from the date University provides Company with the
license agreement described in Section 9.3, Company shall have no further rights
to inventions and/or discoveries described in Section 9.1 and University shall
have the right, but not the obligation, to license them to a third party.

 

 

 

 

9.5 Nothing contained herein shall affect the pre-existing rights of either
party in intellectual property developed prior to the Effective Date of this
Agreement.



 



10.

Termination.

 

 

 

10.1 

This Agreement may be terminated prior to the expiration of the Term should any
one or more of the following events occur:

 

 

 

 

 

 

(a) either party provides the other with sixty (60) days advance written notice;

 

 

 

 

 

 

(b) either party materially breaches this Agreement, and the non-breaching party
provides the breaching party with thirty (30) days advance written notice of
termination and such breach is not remedied within such thirty (30) day period;



 



  5

   



 



 

(c) Company files for creditor protection under any section of the United States
Bankruptcy Code; or

 

 

 

 

(d) a bankruptcy trustee or receiver is appointed for Company.



 



 

10.2 Company shall reimburse the University for its actual expenses incurred as
of the date of termination, including all costs of non-cancelable obligations
payable by University in anticipation of the University’s performance of the
Project pursuant to this Agreement.



 



11.

Indemnification and Limitation of Liability.

 

 

 

 

11.1 Company agrees to indemnify, defend and hold harmless the University, its
trustees, officers, employees and agents, for all liability relating to any
expense, claim, loss, damage or cost (including attorneys’ fees) arising out of
or in any way connected with the use of the Project’s research data or results.

 

 

 

 

11.1 University shall not be liable to Company, its officers, employees,
servants or agents or to any third party for injuries or losses arising out of
the use of the Project’s research data or results.

 

 

 

12.

Warranty Disclaimers. UNIVERSITY DISCLAIMS AND MAKES NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AS TO ANY MATTER, INCLUDING BUT NOT LIMITED TO
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, PATENTABILITY OR
THAT THE COMPANY’S USE OF THE PROJECT RESEARCH RESULTS WILL BE FREE FROM
INFRINGEMENT OF PATENTS, COPYRIGHTS, TRADEMARKS OR OTHER RIGHTS OF THIRD
PARTIES.

 

 

13.

Confidentiality.



 



 

13.1 University and Company acknowledge that it may be necessary to disclose
information to each other which each party considers proprietary or confidential
in order for the University to perform the Project. To preserve the proprietary
or confidential nature of such information, University and Company agree to
either: (a) clearly mark the term “CONFIDENTIAL INFORMATION” upon the
information and forward it only to the other party in writing; or (b) orally
disclose to the other party the proprietary or confidential nature of the
information, subsequently indicate the nature of such information in a writing
addressed to the other party, via certified or registered mail, and clearly mark
the writing or information with the term “CONFIDENTIAL INFORMATION” and deliver
it to the other party within thirty (30) days of disclosure.

 

 

 

 

13.2 Neither party shall disclose nor cause to be disclosed any Confidential
Information of the other party without the other party’s prior written consent.



 



  6

   



  



 

13.3

The parties’ obligation of non-disclosure shall not apply to any or all of
information which:

 

 

 

 

 

(a) is in the public domain at the time of disclosure;

 

 

 

 

 

 

(b) becomes part of the public domain after disclosure through no fault of the
other party;

 

 

 

 

 

 

(c) is in the other party’s possession at the time of disclosure or is properly
obtained by recipient from a third party with a valid legal right to disclose
such information, and such third party is not under a confidentiality obligation
to the disclosing party; or

 

 

 

 

 

 

(d) is required to be disclosed due to applicable law, regulation or order of
court.



 



14.

Publicity. The Company shall not use the name of the University or any member of
the University’s staff, in connection with any products, promotion, or
advertising without the prior written approval of the University. Nothing in
this section shall preclude the Sponsor from disclosing the existence of this
Agreement or provide a copy of the agreement in its filings with the Securities
and Exchange Commission, or as otherwise required by law.

 

 

15.

Publication Rights.

 

 

 

 

15.1 University shall have the right to publish the results of and disseminate
information pertaining to the University’s research for the Project conducted
under this Agreement. Company acknowledges the University’s strong institutional
policy favoring the retention of publication rights and dependence upon
publication as an essential means of intellectual exchange.

 

 

 

 

15.1 University agrees to submit any proposed publication or presentation of
Project results to Company for review prior to publication. Within thirty (30)
days of its receipt, Company shall advise University in writing of any
proprietary or patentable information contained therein and may, as necessary,
formally request the University to delay disclosure of such information.
University agrees to refrain from publishing any such information categorized by
Company as proprietary or patentable for a period not to exceed ninety (90) days
from the date of such written request, to enable Company to appropriately
coordinate with the University to file for the protection of any intellectual or
proprietary property interests. University shall have no other legal obligation
to delay publication of results or to protect potential intellectual property
interests. Unless otherwise agreed to by Company in writing, University will not
disclose Company’s Confidential Information (as defined above) in any proposed
publication or presentation in accordance with Section 13, Confidentiality.



 



  7

   



 

16. Independent Inquiry. Nothing in this Agreement shall be construed to limit
the freedom of researchers who are participants in this Agreement, whether paid
under this Agreement or not, from engaging in similar research inquiries made
independently under other grants, contracts or agreements with parties other
than the Company.

 

 

17. Export Control Regulations. Notwithstanding any other provision of this
Agreement, the parties understand and agree that they are subject to, and agree
to abide by, any and all applicable United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities. The University’s obligations hereunder are
contingent on its ability to comply with applicable United States export and
embargo laws and regulations. It is the expectation of the University that the
work done pursuant to this Agreement will constitute fundamental research and be
exempt from export control licensing requirements under the applicable export
control laws and regulations. As an institution of higher learning, the
University does not wish to take receipt of export-controlled information except
as may be knowingly and expressly agreed to in writing signed by an authorized
representative of the University and for which the University has made specific
arrangements. Company agrees that it will not provide or make accessible to
University any export-controlled materials (including, without limitation,
equipment, information and/or data) without first informing University of the
export-controlled nature of the materials and obtaining from University’s Office
of Research its prior written consent to accept such materials as well as any
specific instructions regarding the mechanism pursuant to which such materials
should be passed to University. Company agrees to comply with any and all
applicable U.S. export control laws and regulations, as well any and all
embargoes and/or other restrictions imposed by the Treasury Department’s Office
of Foreign Asset Controls.

 

 

18. Notice. Any notice or communication pursuant to this Agreement shall be
sufficiently made or given if sent by certified or registered mail, postage
prepaid, or by overnight courier, with proof of delivery by receipt, addressed
to the address below or as either party shall designate by written notice to the
other party.

  



 

In the case of University:

 

 

 

 

For administrative matters:

Office of Research

University of Pittsburgh

123 University Place, Lower Lobby

Pittsburgh, PA 15213

Attention: Clin/Corp #0057392

Telephone: (412) 624-7400

 

 

 

 

 

 

For scientific matters:

Jörg Gerlach, M.D., Ph.D

McGowan Institute for Regenerative Medicine McGowan Building

3025 East Carson Street

Pittsburgh, PA 15203

Telephone: (412) 383-7150



 



  8

   



 

 



 

In the case of Company:

 

 

 

 

 

 

For administrative matters:

Elishama Rudolph ___________________

 

 

 

erudolf@ssbb.com __________________

 

 

 

_________________________________

 

 

 

_________________________________

 

 

 

Telephone: 212 404-8766 ______________

 

 

 

 

 

 

For scientific matters: 

Dr. Roger Esteban-Vives______________

 

 

 

resteban@renovacareinc.com __________

 

 

 

_________________________________

 

 

 

_________________________________

 

 

 

Telephone: ________________________



 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

 

20. Entire Agreement. This Agreement, together with all attachments and
exhibits, constitutes the entire agreement and understanding between the parties
and supersedes any prior or contemporaneous negotiations, agreements,
understandings, or arrangements of any nature or kind with respect to the
subject matter herein. In the event of any inconsistency between this Agreement
or any attachments and exhibits, the terms of this Agreement shall govern.

 

 

21. Waiver. Neither party waives its right to enforce any and all provisions of
the Agreement at any time during the Term. Either party’s failure to enforce any
provision shall not prejudice such party from later enforcing or exercising the
same or any other provision of the Agreement.

 

 

22. Modifications. This Agreement may not be changed, altered, modified,
amended, rescinded, canceled or waived except by a writing executed by
authorized representatives the parties.

 

 

23. Binding Agreement on Successors. This Agreement shall be binding upon each
party’s successors and assigns.

 

 

24. Headings. Headings are for convenience of reference only, and not for
interpreting the provisions of the Agreement.

 

 

25. Counterparts. This Agreement may be executed in counterparts, and by either
party on separate counterpart, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 



  9

   



 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first above
written.

 



 

RENOVACARE INC.,

        By:

 

Name:

Thomas Bold     Title: President & CEO     Date: July 11, 2017  

 

 

 

 

 

UNIVERSITY OF PITTSBURGH – OF THE COMMONWEALTH SYSTEM OF HIGHER EDUCATION

 

 

 

 

 

 

By:

 

 

 

Name:

Kelly Downing

 

 

Title:

Associate Director for Contract Operations

 

 

Date:

 

 

 

 

 

 

 

Principal Investigator confirms that he has read and understands this Agreement
and agrees to abide by its terms.

 

 

 

 

 

 

 

 

 

Jörg C. Gerlach, M.D., Ph.D.

 

 

Date:

 

 



 



  10

   



 

EXHIBIT A

SCOPE OF WORK

 

University of Pittsburgh shall:

 



1. In vitro model evaluation of various wound dressing materials for
compatibility with the RenovaCare CellMist™ System (no animal or clinical work
planned); 2. Qualitative and quantitative characterization of the RenovaCare
CellMist™ Solution and its cell population in in vitro studies (no animal or
clinical work planned); 3. Technical evaluation of various RenovaCare SkinGun™
technologies in laboratory work(no animal or clinical work planned); 4.
Reporting of factors such as storage times, temperatures, and environmental
variables which impact isolated skin cells under both pre- and post-spray
conditions as a result of in vitro studies (no animal or clinical work planned)
; 5. Evaluation and reporting of findings related to in vitro damage by spraying
of isolated skin cells using various methods, including the RenovaCare SkinGun™
spray technologies (no animal or clinical work planned); 6. Scientific
recommendations in support of planning and submission RenovaCare applications or
proposals to third parties; and 7. Scientific support for IRB-approved clinical
studies (without becoming a study investigator or PI).



 



  11

   



 

 

EXHIBIT B

BUDGET

 

 

 

Name

 

 

 

 

Salary

 

 

 

Jorg Gerlach, Principal Investigator

 

 

 

 

 

6,193

 

 

 

Eva Schmelzer, Co-Investigator

 

 

 

 

 

2,322

 

 

 

Matt Young, Research Associate

 

 

 

 

 

17,983

 

 

 

Daniel McKeel, Research Associate

 

 

 

 

 

7,650

 

 

 

Jim Harris, Project Coordinator

 

 

 

 

 

24,082

 

Total

 

 

 

 

 

 

 

58,230

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fringe

 

 

 

Jorg Gerlach, Principal Investigator

 

 

 

 

 

1,685

 

 

 

Eva Schmelzer, Co-Investigator

 

 

 

 

 

631

 

 

 

Matt Young, Research Associate

 

 

 

 

 

7,049

 

 

 

Daniel McKeel, Research Associate

 

 

 

 

 

2,999

 

 

 

Jim Harris, Project Coordinator

 

 

 

 

 

9,440

 

Total Salary / Fringe

 

 

 

 

 

 

 

21,804

 

 

 

 

 

 

 

 

 

 

 

Other Expenses

 

 

 

 

 

 

 

 

 

 

 

Consumables

 

 

 

 

 

25,955

 

 

 

FACS

 

 

 

 

 

200

 

 

 

Histology

 

 

 

 

 

100

 

Total Other Expenses

 

 

 

 

 

 

 

26,255

 

 

 

 

 

 

 

 

 

 

 

Direct Cost

 

 

 

 

 

 

 

106,289

 

 

 

 

 

 

 

 

 

 

 

Indirect Cost

 

 

 

Rate

 

 

 

 

 

 

 

 

 

 

61.50 %

 

 

65,306

 

 

 

 

 

 

 

 

 

 

 

 

Total Cost

 

 

 

 

 

 

 

 

171,595

 

 



  12

   



 

EXHIBIT C

MATERIALS

 

NONE

 

 

 

 



13



 